66 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David Charles SLY, Petitioner-Appellant,v.Ron ANGELONE, Respondent-Appellee.
No. 94-16955.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1995.*Decided Sept. 8, 1995.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
David Charles Sly, a Nevada state prisoner, appeals pro se the district court's dismissal of his second petition for relief under 28 U.S.C. Sec. 2254.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we vacate and remand.


3
We review for abuse of discretion a district court's refusal to consider the merits of a habeas petition on the ground that the petition is successive or abusive.  Campbell v. Blodgett, 997 F.2d 512, 516, (9th Cir.1992) cert. denied, 114 S.Ct. 1337 (1994).


4
Sly is serving a life sentence for murdering a sixteen-month old girl in 1987.  The district court dismissed Sly's first petition for habeas relief in 1991 because he had failed to exhaust his claims in state court.  The district court dismissed his second petition in 1994 on the ground that each of his claims was either successive or an abuse of the writ.  The state concedes on appeal that a habeas petition cannot be dismissed as successive unless it has already been considered on the merits.  The state maintains, however, that Sly's petition can still be dismissed on the ground that it is abusive under McCleskey v. Zant, 499 U.S. 467 (1991).  Our law holds otherwise.  See Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.1995) ("[a] dismissal for failure to exhaust does not render a later petition an abuse of the writ under McCleskey ").  Accordingly, we vacate the district court's order and remand to enable that court to consider Sly's exhausted claims on the merits.


5
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3